Citation Nr: 0404902	
Decision Date: 02/20/04    Archive Date: 02/27/04

DOCKET NO.  03-15 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho



THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability.  

2.  Entitlement to service connection a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1974 to September 1977.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from a July 
2002 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Boise, Idaho, which denied 
service connection for status-post laminectomy/discectomy 
fusions of the lumbar and cervical spine.  In the same 
decision, the RO denied service connection for 
gastroesophageal reflux disease.  In his notice of 
disagreement (filed by his representative), the veteran 
limited his appeal to the matters of service connection for 
lumbar and cervical spine disorders.  Accordingly, those are 
the only issues before the Board.  


FINDING OF FACT

1.  A chronic lumbar spine was not manifested in service; 
lumbar arthritis was not manifested in the first postservice 
year; and the preponderance of the evidence is against a 
finding that any current lumbar spine disability is related 
to service or to any event therein.  

2.  A cervical spine disability was not manifested in 
service; cervical arthritis was not manifested in the first 
postservice year; and the preponderance of the evidence is 
against a finding that any current cervical spine disability 
is related to service.  


CONCLUSIONS OF LAW

1.  Service connection for a lumbar spine disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2003).

2.  Service connection for a cervical spine disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 3.307, 3.309 (2003).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in VA law since the 
veteran initiated this appeal.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107) became law.  
Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  The U.S. 
Court of Appeals for Veterans Claims (the Court) has issued a 
decision, Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
Jan. 13, 2004), which holds, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Here, VCAA notice was provided to the veteran prior to the 
initial unfavorable decision by the AOJ in July 2002.  

In Pelegrini, the Court also held, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  In this case, the Board finds that the 
veteran was fully notified of the need to give to VA any 
evidence pertaining to his claims.  In April 2002 
correspondence, the veteran was given detailed notice of what 
the evidence must show to establish entitlement to service 
connection, and what information or evidence VA needed from 
him.  He was expressly asked to provide "any additional 
information or evidence that you want [VA] to try and get for 
you."  

The Board finds that there has been substantial compliance 
with the pertinent mandates of the VCAA and implementing 
regulations.  The claims have been considered on the merits, 
and well-groundedness is not an issue.  In the July 2002 
decision, and in an April 2003 statement of the case (SOC), 
the veteran was notified of the evidence necessary to 
substantiate his claims, and of what was of record.  In April 
2002 correspondence, the veteran was notified of the VCAA and 
how it applied to his claims.  It explained that VA would 
make reasonable efforts to help the veteran get pertinent 
evidence, but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Finally, the Board notes that the April 2003 SOC erroneously 
provided the veteran with the version of 38 C.F.R. § 3.159 
that was in effect prior to the VCAA.  However, as he was 
earlier informed of the post-VCAA version, and as there is no 
indication that there is any relevant evidence outstanding, 
he is not prejudiced by such error.  Development appears 
complete to the extent possible; VA's duties to notify and 
assist are met.  

Background

The veteran contends that service connection is warranted for 
lumbar and cervical spine disabilities because they are 
related to an abrasion and contusion around the coccyx area 
documented in service.  

Service medical records are negative for a chronic lumbar 
spine or cervical spine condition.  An October 1974 clinic 
report shows that the complained of low back pain localized 
on the sacral-coccyx area, for which he was seen three months 
after entering on active duty.  The examiner noted that the 
veteran had an abrasion and contusion in the coccyx area.  
There was no pain on motion.  The diagnosis was abrasion, and 
no treatment is indicated.  Aside from the one specific 
episode showing complaints of low back pain, and diagnosis of 
an abrasion and contusion around the coccyx area, the service 
medical records are negative for complaints of, or trauma to, 
the lumbar or cervical spine.  

Based on the veteran's own accounts, he began working for the 
Union Pacific Railroad in 1979, approximately two years after 
his separation from service.  He acknowledges that he 
sustained several work-related injuries to the lumbar and 
cervical spine areas while employed with the railroad 
company.  
The earliest postservice medical evidence suggesting a spine 
disorder is a radiology report dated in October 1993, which 
indicates that the veteran complained of low back and right 
hip pain.  X-rays showed an essentially normal lumbar spine.  
A July 1996 X-ray record shows that the veteran complained of 
neck pain and stiffness, with left arm radiation.  The X-rays 
showed mild lower cervical spondylosis.  

Additional medical records reveal treatment the veteran 
received from a private physician between October 1993 and 
December 2001 for low back and cervical spine pain.  An 
October 1994 record shows complaints of low back pain and a 
diagnosis of back strain, and a July 1996 clinical record 
shows complaints of neck pain and diagnosis of same.  

Private medical records dated from October 1996 to January 
2002 show that epidural steroid injections were given to the 
veteran on numerous occasions to alleviate lumbar and 
cervical spine pain.  Diagnoses reported include herniated 
nucleus pulposus at L5-S1, and a herniated cervical disc at 
C5-6.  The record indicates that the veteran underwent an 
anterior cervical discectomy and interbody fusion at C5-6 and 
C6-7 in June 1997.  In June 1999 he underwent surgery to 
alleviate his lumbar spine pain.  The record of the lumbar 
spine surgery shows a diagnosis of degenerative disc disease 
at L6-S1, with associated herniated nucleus pulposus.  A 
posterior lumbar spine fusion was performed at L6-S1, with a 
posterior iliac crest bone graft.  

A June 2001 report of magnetic resonance imaging (MRI) shows 
diagnosis of posterior cervical fusion, C5-C7, with alignment 
maintained.  Interval progression of some disc degenerative 
changes was seen above and below the cervical fusion.  

Records from the private physician who initially provided 
postservice treatment for the veteran's lumbar and cervical 
spine pain, dated from June to December 2001, show 
degenerative changes in the lumbar spine, with associated 
angular instability above the level of the June 1999 lumbar 
spine fusion.  Regarding the cervical spine, the physician 
reported in June 2001 that an MRI of the cervical spine was 
significant for stenosis above the level of the June 1997 
cervical spine fusion.  The private physician's records do 
not mention or otherwise refer to the veteran's service.  

In a January 2002 report of examination of the veteran, a 
private physician noted that he had reviewed the veteran's 
service medical records.  The veteran denied a specific back 
injury in service, but the examiner noted the medical record 
showing that the veteran sustained an abrasion and contusion 
in the coccyx area in October 1974.  The veteran complained 
of current pain in his hands, face, elbows, testicles, knees, 
legs and toes.  He stated that the pain began "years ago" 
as a result of an on-the-job injury, which he described as 
"cumulative trauma disorder."  The physician noted the past 
treatment for lumbar and cervical spine pain, including a 
neck fusion, a back fusion, multiple epidural steroid 
therapy, anti-inflammatory medications, and physical therapy.  
The diagnoses included cervical post laminectomy syndrome 
with degenerative disc disease and spondylosis, lumbar post 
laminectomy syndrome with degenerative disc disease, muscle 
spasm, neck pain, bilateral shoulder pain, low back pain, and 
hip pain.  The physician stated:

Given the kind of rigors to which an 
individual may be subject while in  . . . 
military service, it is possible that 
calisthenics, training, jumping, forced 
marching, training and duties of welding 
and heavy lifting as a mechanic could 
take its toll upon the human spine.  It 
is, therefore, possible that the 
activities in which [the veteran] was 
engaged in as a soldier may be 
contributing to his spine problems.  

I opine that the [veteran's] 3-year 
active duty status could have started the 
[veteran's] spine problems.  However, it 
would extremely difficult to apportion 
the [veteran's] present back problems to 
his military experience verses [sic] his 
Union Pacific Railroad experience . . . .  
However, based on reasonable medical 
certainly, it is my opinion that his 
military experience would not possibly 
contribute more than 10% to his present 
spine problems.  

On VA examination in July 2002, the examiner reviewed the 
service medical records, and noted that there was one 
documented complaint of low back pain during service, 
diagnosed as an abrasion over the sacrum and coccyx, with no 
specific treatment rendered.  The veteran reported that he 
sustained the abrasion while doing sit-ups in service while 
lying on a gravel surface.  The veteran also provided a 
history of several postservice work-related injuries in the 
lumbar and cervical spine areas that he sustained while 
working for the Union Pacific Railroad.  He stated that he 
began working for the railroad in 1979, approximately two 
years after his separation from service, and he passed the 
pre-employment physical without any associated waivers.  He 
reported that his job with the railroad involved extensive 
heavy lifting.  It was noted that the cervical spine and 
lumbar spine fusions in 1997 and 1999 were covered by 
Workmen's Compensation.  The veteran said that he received a 
medical retirement from the railroad, received a settlement 
for the industrial injuries, and receives monthly railroad 
disability payments.  He complained of current and constant 
low back pain, with recurrent radiculopathy down the right 
leg.  His low back pain was aggravated by prolonged standing 
or sitting, walking three to four blocks or more, by 
ascending or descending stairs, and by lifting five to ten 
pounds or more.  Regarding the cervical spine, he complained 
of constant pain over the cervical spine with recurrent 
radicular pain down the left upper extremity that involved 
the left thumb and index finger.  The diagnosis was status 
post laminectomy/discectomy fusion of the lumbosacral spine 
with constant low back pain, recurrent radicular pain down 
the right leg to the right foot with reduced range of motion; 
and status post laminectomy/discectomy fusion of the cervical 
spine with residual constant pain, reduced range of motion, 
recurrent radiculopathy down the right upper extremity to the 
right thumb and index finger and with residual mild weakness 
in each hand grip.  The examiner stated:

There is one documented entry in the 
[service medical records] . . . giving 
him underlying diagnosis of low back pain 
related to an abrasion over the sacrum 
and coccyx, which the veteran related to 
doing sit-ups on a gravel surface.  No 
specific treatment apparently was 
rendered and a history of any residual 
low back pain throughout the rest of the 
veteran's enlistment is not documented 
and not evident on the history as related 
by the veteran.  The veteran passed the 
pre-employment physical some two years 
after his military discharge for the 
Union Pacific Railroad without any 
waivers.  The veteran did have several 
injuries to the [lumbosacral] spine and 
the cervical spine when employed by the 
Union Pacific Railroad leading to a 
laminectomy/discectomy fusion of the LS 
spine and the cervical spine and it 
seemed hardly unlikely [sic] that the low 
back pain due to a simple abrasion and 
contusion in the military has any causal 
relationship whatsoever to the low back 
problem due to injuries to both the neck 
and the low back while employed by the 
Union Pacific Railroad.  

Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  If 
arthritis is manifested to a compensable degree within one 
year following service discharge, it may be presumed to have 
been incurred in service.   

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999). 

In Savage v. Gober, 10 Vet. App. 488 (1997), the Court held 
that the chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and still has 
such condition, unless it is clearly attributable to 
intercurrent causes.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's 
precedent, lay observation is competent.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated finding of a diagnosis 
including the word "chronic."  

If the chronicity provision is not applicable, service 
connection may still be granted under the continuity standard 
if (1) the condition is observed during service, (2) 
continuity of symptomatology is demonstrated thereafter, and 
(3) competent evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.  In Voerth v. 
West, 13 Vet. App. 117 (1999), the Court stated that the 
holding in Savage does not eliminate the requirement of 
medical nexus evidence when a claimant alleges continuity of 
symptomatology.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).  

Here, the record clearly shows that the veteran has 
postoperative cervical and lumbar spine disability.  It is 
also clear that he complained once of low back (coccyx area) 
pain during service.  However, the medical records indicate 
his back pain was directly related to an abrasion and 
contusion he sustained from doing sit-ups on a rough surface.  
There is no indication that low back pain became a chronic 
condition in service.  It resolved soon after being noted, 
and no low back complaints or problems were reported during 
the more than two and a half years of the veteran's 
subsequent active service.  The service medical records are 
entirely negative for cervical spine injury or 
complaints/disease.  Arthritis of either the lumbar or the 
cervical spine is not shown to have been manifested in the 
first postservice year (so as to trigger application of 
presumptive provisions for chronic disorders).  Chronic low 
back pain with a herniated nucleus pulposus and chronic 
cervical pain and degenerative changes have been diagnosed 
postservice.  The veteran's lumbar and cervical spine 
disorders were severe enough to result in cervical spine 
fusion in 1997 and lumbar spine fusion in 1999.  However, the 
preponderance of the evidence is against a finding that 
either disability is related to service or to any event 
therein.  

Without competent evidence of a nexus between the current 
lumbar and cervical spine disorders and the episode of low 
back pain (with abrasion and contusion) in service, service 
connection for residuals of status-post 
laminectomy/discectomy fusions of the lumbar spine and 
cervical spine is not warranted.  The Board has reviewed the 
veteran's contentions.  His statements to the effect that he 
sustained a low back injury in service, and has current 
lumbar spine and cervical spine disorders that are related to 
service, cannot by themselves establish that this is so.  The 
veteran is a layperson and, as such, is not competent in 
matters requiring specialized medical knowledge, skill, 
training, or education.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

Weighing against the veteran's claims is that the later 
service medical records are silent for low back or cervical 
spine disability, and that postservice there is no evidence 
of either disability prior to the intercurrent (work-related) 
injuries.  The Board is aware that the January 2002 private 
examiner indicated that the veteran's lumbar and cervical 
spine disorders could be related to service, as well as 
related to back injuries he sustained while working for the 
railroad company.  However, this opinion was expressed in 
speculative terms (i.e., it is possible) and the physician 
further opined that it would be "extremely difficult" to 
apportion the veteran's present lumbar and cervical spine 
problems between service and his employment.  While the 
physician then speculated as to the maximum amount the 
veteran's low back injury in service may have contributed to 
current back disorders, what was not provided was an opinion 
expressing a definitive (at least as likely as not) causal 
connection between the veteran's low back injury in service 
and his current lumbar and cervical spine disorders.  The 
physician could not indicate what pathology, if any, could be 
attributed to any event in service.  It is a basic principle 
in the adjudication of service connection claims that a 
finding of service connection may not be based on resort to 
speculation or even remote possibility.  See 38 C.F.R. § 
3.102.  Moreover, the Court has held that when, as here, a 
physician is unable to provide a more definitive causal 
connection than this; the opinion is not supportive of the 
claim.  See Perman v. Brown, 5 Vet. App. 237 (1993).  This is 
true even though the opinion does not have to be absolutely 
definitive, one way or the other, in the ultimate conclusion.  
See Lee v. Brown, 10 Vet. App. 336 (1997).  

Accordingly, the private physician's opinion has less 
probative value than the subsequent VA physician's statement 
to the contrary.  The VA examiner in July 2002 provided a 
better rationale for the opinion (against a nexus between 
current cervical and lumbar spine disability and service), 
noting the length of time between and event in service and 
the first manifestations of current cervical and lumbar spine 
problems, and the fact that the veteran had postservice 
intercurrent injuries.  

In sum, the preponderance of the evidence is against there 
being a nexus between the veteran's current cervical and 
lumbar spine disabilities and service; hence, the claims must 
be denied.  


ORDER

Service connection for a lumbar spine disability is denied.  

Service connection for a cervical spine disability is denied.  



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



